BLATCHFORD, District Judge,
held that the regulations requiring Form 122, were made in the reasonable and lawful exercise of the authority conferred by several sections of the Revised Statutes upon the commissioner of internal revenue, and that Form 122 was covered by the language in section 3451, “any document required by regulation made in pursuance of the provisions of the internal revenue laws,” and that the property to which, in this case, the Form 122 relates is that described in the instrument itself.
Judgment for the United States.